
	
		III
		111th CONGRESS
		1st Session
		S. RES. 110
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Burr (for himself
			 and Mrs. Hagan) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of North
		  Carolina Tar Heels basketball team for winning the 2008–2009 NCAA men’s
		  basketball national championship. 
	
	
		Whereas on April 6, 2009, the University of North Carolina
			 defeated Michigan State University 89–72 to win the 2008–2009 National
			 Collegiate Athletic Association (NCAA) men's basketball national
			 championship;
		Whereas the University of North Carolina was the consensus
			 preseason number 1 basketball team in the Nation;
		Whereas the University of North Carolina Tar Heels were
			 saddled with a tremendous amount of pressure to get to the NCAA Final Four and
			 win the national championship in 2009;
		Whereas after the Tar Heels' 0–2 record to start the
			 Atlantic Coast Conference (ACC) regular season, the team finished with a record
			 of 13–3 and won 13 out of their last 14 games in conference;
		Whereas the Tar Heels were the 2008–2009 ACC regular
			 season conference champions;
		Whereas the University of North Carolina's Tyler
			 Hansbrough became the ACC’s all-time leading scorer;
		Whereas the University of North Carolina's Tyler
			 Hansbrough and Ty Lawson were selected to the 2008–2009 All-Atlantic Coast
			 Conference (All-ACC) first team;
		Whereas Tyler Hansbrough became the first player in league
			 history to be unanimously selected 4 times to the All-ACC first team;
		Whereas the University of North Carolina's Danny Green was
			 selected to the 2008–2009 All-ACC third team and the All-ACC defensive
			 team;
		Whereas the University of North Carolina's Ed Davis was
			 selected to the All-ACC rookie team;
		Whereas entering into the 2008–2009 NCAA College
			 Basketball Championship, President Barack Obama picked the Tar Heels to win the
			 championship title;
		Whereas the University of North Carolina beat each of
			 Radford University, Louisiana State University, Gonzaga University, and the
			 University of Oklahoma by 12 points or more to win the South Division and reach
			 the Final Four for the second straight year;
		Whereas Ty Lawson was named the South Division most
			 valuable player;
		Whereas with their victory over the University of
			 Oklahoma, the Tar Heels became the first team in NCAA Tournament history to
			 reach 100 tournament wins;
		Whereas several media outlets, including ESPN and CBS,
			 reported that more than 60,000 fans in attendance at the final tournament game
			 would be cheering for Michigan State University;
		Whereas the 55 points the University of North Carolina
			 scored in the first half of the championship game broke the all-time first half
			 scoring record for any team in the history of the NCAA tournament;
		Whereas the University of North Carolina's Wayne Ellington
			 and Deon Thompson played exceptionally well in the first half of the
			 championship game to push the lead to 21 points;
		Whereas the University of North Carolina withstood
			 Michigan State University’s late surge and pushed the lead back to 19 points
			 with less than 3 minutes remaining in the game;
		Whereas the University of North Carolina's Wayne Ellington
			 was named the Final Four most valuable player;
		Whereas Ty Lawson’s 8 steals set the record for the most
			 steals in a NCAA championship game;
		Whereas the 2008–2009 championship was the University of
			 North Carolina’s fifth national championship in school history;
		Whereas the 2008–2009 championship was Coach Roy Williams’
			 second national championship since taking over as head coach of the University
			 of North Carolina men's basketball team; and
		Whereas with the victory over Michigan State University,
			 the University of North Carolina tied the University of Kentucky for the
			 all-time winningest program in NCAA Division 1 men’s basketball history: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of North Carolina for winning the 2008–2009 National Collegiate
			 Athletic Association men’s basketball national championship;
			(2)recognizes the
			 achievement of the players, coaches, students, and staff of the University of
			 North Carolina whose perseverance and dedication to excellence helped propel
			 the men's basketball team to win the championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the chancellor of
			 the University of North Carolina, H. Holden Thorp;
				(B)the athletic
			 director of the University of North Carolina, Dick Baddour; and
				(C)the head coach of
			 the University of North Carolina men's basketball team, Roy Williams.
				
